Citation Nr: 0204059	
Decision Date: 05/02/02    Archive Date: 05/14/02

DOCKET NO.  02-01 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for infiltrating ductal 
carcinoma of the right breast.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from August 1979 to August 1983.  
The veteran also had later active reservist duty.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision by the San 
Diego, California Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Subsequently, the veteran's claims 
folder was transferred to the Los Angeles, California RO.  
From there, the case was certified to the Board.  

In lieu of a requested personal hearing before a Member of 
the Board traveling to Los Angeles, the veteran accepted a 
video conference.  The video conference before the 
undersigned was held on March 14, 2002.  A transcript of that 
conference is of record.  Since that time, the veteran has 
submitted additional evidence directly to the Board, along 
with a written waiver of the agency of original 
jurisdiction's review of the evidence.  38 C.F.R. § 20.1304 
(2001).

In conjunction with a statement received from the 
representative on April 5, 2002, and inasmuch as the 
additional evidence received for the record is mostly 
referable to treatment of the left, not right, breast, the 
Board notes that the veteran may be claiming entitlement to 
service connection for a left breast disorder.  By way of an 
August 1987 rating decision, service connection for a left 
breast mass was denied.  These matters are referred to the RO 
for further development, if warranted.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The probative evidence of record does not show that 
currently diagnosed carcinoma of the right breast is related 
to the veteran's military service. 


CONCLUSION OF LAW

Infiltrating ductal carcinoma of the right breast was not 
incurred in or aggravated by active military service, nor 
secondary to a service-connected disability.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.310 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that a legislative change has eliminated 
the requirement for a well-grounded claim, enhanced VA's duty 
to assist a claimant in developing facts pertinent to his 
claim, and expanded on VA's duty to notify the claimant and 
his representative, if any, concerning certain aspects of 
claim development.  See Veterans Claims Assistance Act of 
2000 (or VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)).  In addition, VA recently promulgated new 
regulations implementing these statutory changes.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  Review of 
the claims folder reveals compliance with the new statutory 
and regulatory provisions.  

That is, by way of the original July 2000 rating decision, as 
well as the October 2001 Statement of the Case, the RO 
provided the veteran and her representative with the 
applicable laws and regulations, and gave notice as to the 
evidence needed to substantiate her claim.  In addition, the 
RO has secured VA medical records and service medical 
records.  Finally, the veteran has had the opportunity to 
present evidence and argument in support of her claim, 
including during the March 2002, video conference with the 
undersigned.  Review of the recently promulgated regulations 
reveals no significant changes applicable to this case that 
would warrant additional comment from the veteran or her 
representative.  

In a statement received in April 2002, the representative 
requested that the case be remanded for a medical opinion.  
As the veteran was not treated for carcinoma of the right 
breast in service, and since the record contains two medical 
opinions, dated in June 2000, that address the matter of 
whether a nexus exists between the veteran's current right 
breast carcinoma and a left breast mass removed in service 16 
years earlier, the Board does not find it prudent to delay 
adjudication of this claim for another medical opinion based 
on the same and current contention of the veteran; that the 
left breast mass removed in service is related to the current 
right breast cancer.  

Therefore, there is no indication that the Board's present 
review of the claim will result in any prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  
The Board is satisfied that the RO has fulfilled the 
applicable notice and duty to assist provisions.  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  

Disability which is proximately due to or the result of 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2001).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

If not shown in service, service connection may be granted 
for malignant tumors if shown disabling to a compensable 
degree during the first post service year.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309 (2001).

Where there is a chronic disease shown as such in service, or 
within the presumptive period under § 3.307, so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the  
present disease or injury.  Hickson v. West, 12 Vet.  App. 
247, 253 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Said otherwise, the Secretary shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary  with respect to benefits under laws administered 
by the Secretary.  When there is an approximate balance of 
positive  and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107 (West Supp. 2001).

The factual background of this case reveals that the veteran 
entered service in July 1979, without any clinically noted 
complications with her right breast.  In February 1983, the 
veteran was evaluated for chest pain and a lump in her left 
breast.  Later that month, the veteran underwent surgery for 
excision of the left breast mass.  Upon hospital discharge, 
the diagnosis was possible fibroadenoma, left breast.  A 
corresponding pathology report revealed that the tumor was 
benign, and the assessment of benign tumor was made.  The 
remaining service medical records, including follow-up 
treatment records from the veteran's left breast surgery, are 
silent for any indication or complaints of, or treatment for, 
the right breast.  Likewise, no such indication was made on 
discharge examination in July 1983, or on a reservist 
examination dated in March 1987.  

In 1987, the veteran initiated a claim for entitlement to 
service connection for a left breast mass, and the claim was 
denied by way of an August 1987 rating decision.  Service 
connection was granted for a surgical scar of the left 
breast, and a noncompensable rating was assigned.  

In 1999, the veteran initiated this claim for entitlement to 
service connection for infiltrating ductal carcinoma of the 
right breast (claimed as a breast mass).  The claim was first 
denied by way of a May 2000 rating decision, and secondly 
denied by way of a July 2000 decision; from which the veteran 
took exception to and perfected this appeal.  The evidence of 
record consists of numerous VA medical treatment records, 
both outpatient and hospitalization records, medical 
treatises provided for the record by the veteran, private 
medical records, and the veteran's contentions and testimony.  

VA medical records, which are primarily from the veteran's 
treatment at Loma Linda VA Medical Center, and which date 
from 1999 to 2001, chronicle the veteran's treatment for 
breast cancer.  

Beginning in September 1999, a mammogram of the right breast 
revealed abnormality and a tru-cut biopsy on the right breast 
was performed in November 1999.  Excisional biopsy of the 
right breast was performed later that month.  From the 
excisional biopsy, the medical team working on the veteran's 
case was able to determine that she had invasive ductal 
carcinoma of the right breast.  Further surgery was 
recommended at that time, but, according to physicians' 
statements and opinions, the veteran did not consent to 
surgery until May 2000.  In May 2000, she underwent a right 
modified radical mastectomy.  Therefrom, evidence of 
metastases in the right axillary lymph nodes was discovered.  

In a general surgery clinical note, dated June 3, 2000, the 
physician described that the veteran presented for her 
follow-up visit with many questions and concerns about her 
condition.  Chemotherapy was recommended for the right breast 
cancer in order to increase her chances of survival.  It was 
noted that the veteran believed that "her development of 
cancer in the right breast was a direct result of a biopsy of 
a benign lesion on the left side."  The author of this 
clinical note, a surgical physician, stated:

The only possible connection between the patient's prior 
biopsy of the left breast and the cancer in the right 
breast is women with prior benign breast lesions have a 
somewhat greater risk of breast cancer throughout their 
lifetimes.  

On June 6, 2000, a different medical physician, the staff 
surgeon, indicated that a discussion with the veteran took 
place regarding the benefits of chemotherapy, and the risk of 
a lower survival rate without the chemotherapy.  Therein, the 
physician also mentioned that:

In relation to the patient's belief that her right 
breast cancer is a consequence of the left benign breast 
biopsy performed 18 years ago, the only relation between 
these two events is (that) there is a possibility of 
some (light) increased risk for malignancy in patients 
with multiple benign breast biopsies, which she didn't 
have.  

In an August 2001 consultation report, private records from 
Loma Linda University  Physicians Medical Group revealed that 
the veteran was referred there for an opinion regarding 
systemic therapy for metastatic breast cancer.  The examiner, 
who was the Chief of Medical Oncology at the medical group, 
noted that the veteran had declined the recommended treatment 
of chemotherapy and radiation therapy following the modified 
radical mastectomy.  The current assessment was Stage IV 
estrogen receptor positive, progesterone receptor positive 
breast cancer with involvement of the chest wall, lung and 
lymph nodes.  The examining physician also mentioned that 
recommendations were discussed in great detail with the 
veteran.  No mention was made regarding any possible 
correlation between the veteran's current condition and 
service.  

In several contention documents, the veteran put forth the 
notion that the biopsy performed in service in 1983, caused, 
affected, or otherwise brought about the right breast cancer.  
The veteran submitted excerpts from medical treatises, 
purporting to support her theory.  

In an excerpt from Coping with Breast Cancer, by Phillips and 
Goldstein, previous breast biopsy was sited as one of the 
"lesser risk factors" for breast cancer.  With the 
exception of a paragraph indicating that there is a greater 
risk of breast cancer if your maternal relatives had it, the 
section on "greater risk factors" was not submitted for 
review.  Otherwise, for "lesser risk factors," it was noted 
that women who have had benign tumors or cysts of the breast 
requiring biopsy are at somewhat greater risk of developing 
breast cancer.  Also discussed in that chapter as lesser risk 
factors, were genetics, hormonal factors, and other risk 
factors, such as the use of estrogen replacement therapy, 
oral contraceptives, alcohol, smoking, environmental factors, 
excessive weight, and high fat diets.  Different types of 
biopsy procedures were also discussed.  

Other excerpts from different books were submitted, regarding 
various types of biopsy procedures; and, presumably were 
submitted in conjunction with a claim that the veteran had 
regarding entitlement to 38 U.S.C. § 1151 benefits.  By way 
of an October 2001 rating decision, entitlement to 
compensation under 38 U.S.C. § 1151 for infiltrating ductal 
carcinoma of the right breast, status post mastectomy, was 
denied.  

VA treatment records from January 2002 to February 2002, show 
that the veteran underwent several diagnostic procedures; and 
that there was abnormality of the left breast.  

At the veteran's video conference in March 2002, she 
testified again to her belief that there is a correlation 
between the removal of a left breast mass in service, and her 
currently diagnosed right breast cancer.  She mentioned that 
concurrent medical records revealed that her doctors agreed 
with her theory.  In support of that statement, she cited to 
the medical opinion rendered on June 3, 2000.  The veteran 
also referred to the cited treatises in support of her claim.  
The veteran and her representative were given time to submit 
further medical records in support of the claim.  The records 
received were the VA treatment records just mentioned, dated 
from January 2002 to February 2002, and the private medical 
records described below.  

Private treatment records dated later in March 2002, show 
infiltrating carcinoma of the left breast.  A handwritten 
notation on this document indicates that the veteran was 
scheduled for a left breast mastectomy in April 2002.  

The Board has reviewed the record in its entirety, and 
determines that service connection is not warranted in this 
instance.  The reason being is that the veteran was not 
treated for the claimed disorder in service, and the evidence 
of record fails to show the required correlation between the 
veteran's current right breast carcinoma, and any inservice 
occurrence; including the procedure of removal of a benign 
tumor of the left breast. 

The Board has taken into consideration the veteran's 
contentions and her testimony, and has read the medical 
treatises submitted for the record.  Such evidence, along 
with the remaining evidence of record, does not support a 
finding that the veteran's right breast carcinoma, which 
manifested 16 years after service separation, is related to 
any incident or occurrence in service.  

The Board notes that, contrary to the veteran's contentions, 
the medical opinions submitted for the record in June 2000 do 
not support the theory that the veteran's left breast biopsy 
in service is related to her current right breast cancer.  
Rather, the VA physicians' in June 2000 were just 
acknowledging, as was also indicated in the medical treatises 
of record, that women with prior benign breast lesions have a 
somewhat greater risk of breast cancer in their lifetimes.  
In this case, the veteran had a left breast mass removed in 
service, and the VA physicians' opinions rendered in June 
2000 do not make any correlation between the left breast mass 
removal in 1983, and the currently diagnosed and treated 
right breast cancer; which is the subject of this appeal.  

It is important to point out that whether there is an 
increased incidence, or statistical predisposition, of cancer 
developing following the inservice procedure involving the 
left breast, is not determinative in resolving this issue.  
The governing authority requires a showing that the disease 
for which service connection is sought have its onset during 
service, or be etiologically related to a disability of such 
origins.  In this case, there is no tenable basis for such a 
finding.  The medical opinions do not recognize such a 
relationship and, absent such opinion, there is no 
appropriate means for granting the benefit sought.  There is 
no indication in the service medical records, or later 
received medical records, that the right breast carcinoma was 
of service origin.  Also, there are no opinions of record, 
other than the veteran's contentions, that refute the VA 
physicians' opinions in June 2000.  Evidence that requires 
medical knowledge must be provided by someone qualified as an 
expert by knowledge, skill, experience, training, or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
In this case, the medical physicians of record are so 
qualified, and the veteran is not.  

In each case the Board must determine whether evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
fair preponderance of the evidence is against the claim, in 
which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  The Board notes that the veteran's 
testimony and contentions were read and considered for this 
determination.  Unfortunately, the claimed right breast 
cancer disability cannot be established at this time since 
the evidence of record does not support that it was either 
incurred in or aggravated by active military service.  The 
Board does not doubt that the veteran believes that her 
inservice left breast surgery is somehow related to her 
current right breast cancer, but, as mentioned previously, 
such opinion, to have any probative value, must be rendered 
by individuals having qualifying medical credentials.  The 
probative evidence of record does not relate any existing 
right breast cancer to the veteran's period of service.  The 
textual material is not sufficiently particular with regard 
to the veteran's circumstances as to be of much value in 
supporting her claim.  Therefore, here, the preponderance of 
the evidence is against the claim, and it must be denied.  38 
C.F.R. § 3.303; Gilbert, supra.


ORDER

Service connection for infiltrating ductal carcinoma of the 
right breast is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

